Case 1:18-cv-05577-WFK-RER Document 1 Filed 10/05/18 Page 1 of 8 PageID #: 1



United States District Court
Eastern District of New York                                    1:18-cv-05577

Dakota Campbell-Clark individually and on
behalf of all others similarly situated
                               Plaintiff

                 - against -                                      Complaint

Blue Diamond Growers
                               Defendant


       Plaintiff by attorneys allege upon information and belief, except for allegations pertaining

to plaintiff, which are based on personal knowledge:

       1.    Blue Diamond Growers (“defendant”) manufactures, distributes, markets, labels and

sells “Almond Nut-Thins” (crackers) under the “Blue Diamond Almonds” brand.

       2.    The Products are sold to consumers by third parties from brick-and-mortar stores and

available online and sold directly by defendant.

       3.    The Products are sold in multiple varieties, including Hint of Sea Salt, Pepper Jack

Cheese, Cheddar Cheese, Country Ranch and Smokehouse.

       4.    The Products’ common principal display panel representations include (i) their name,

“Almond Nut-Thins,” (ii) a more specific identification as “Nut & Rice Cracker Snacks,” and (iii)

vignettes of almonds.

       5.    The back of the packages state “As The Almond People®, we're pretty partial to

almonds in anything, but we think you'll agree these crispy crackers go well with almost anything.

Now you can enjoy the delicious taste of Blue Diamond Almond Nut-Thins” and “Made with Real

Almonds.”




                                                   1
Case 1:18-cv-05577-WFK-RER Document 1 Filed 10/05/18 Page 2 of 8 PageID #: 2




        6.    The most predominant ingredients for the Products is rice flour as indicated in the

ingredient list (Sea Salt variety)




        7.    The Products are misleading because despite the labels naming them “Almond Nut-

Thins” and more specifically identifying them as “Nut & Rice Cracker Snacks,” they are actually

rice-flour based crackers, which happen to include equivalent amounts of “almonds” as they do

“potatoes.”


                                                2
Case 1:18-cv-05577-WFK-RER Document 1 Filed 10/05/18 Page 3 of 8 PageID #: 3



        8.    Plaintiff believed the Almond Products were made with almonds as predominant

ingredient in the same way consumers would observe wheat crackers and reasonably expect they

were composed mainly of wheat.

        9.    Plaintiff desired to purchase a product that was made primarily of almond ingredients

and believed that the predominant ingredients was almonds or derived from almonds.

        10.   Moreover, even the more specific identification of the Products as “nut & rice cracker

snacks” is misleading because there is more rice than nut ingredients, and the amount of potatoes

present closely approximates the amount of almond-based ingredients.

        11.   Excluding tax, the Products cost no less than $2.99 per box (4.25 oz), a premium

price compared to crackers that do not purport to contain almonds as their predominant ingredient.

                                      Jurisdiction and Venue


        12.   Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2).

        13.   Upon information and belief, the aggregate amount in controversy is more than

$5,000,000.00, exclusive of interests and costs.

        14.   This Court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

        15.   Venue is proper because plaintiff and many class members reside in this District and

defendant does business in this District and in New York.

        16.   A substantial part of events and omissions giving rise to the claims occurred in this

District.

                                         Class Allegations


        17.   The classes consist of all consumers in the following states: all, New York who

purchased any Products with actionable representations during the statutes of limitation.


                                                   3
Case 1:18-cv-05577-WFK-RER Document 1 Filed 10/05/18 Page 4 of 8 PageID #: 4



       18.     A class action is superior to other methods for fair and efficient adjudication of this

controversy.

       19.     The class is so numerous that joinder of all members, even if permitted, is

impracticable, as there are likely hundreds of thousands of members.

       20.     Common questions of law or fact predominate and include whether the

representations were likely to deceive reasonable consumers and if plaintiff(s) and class members

are entitled to damages.

       21.     Plaintiff(s) claims and the basis for relief are typical to other members because all

were subjected to the same representations.

       22.     Plaintiff(s) is/are an adequate representative because his/her/their interests do not

conflict with other members.

       23.     No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       24.     Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest.

       25.     Plaintiff(s) counsel is competent and experienced in complex class action litigation

and intends to adequately and fairly protect class members’ interests.

       26.     Plaintiff(s) seeks class-wide injunctive relief because the practices continue.

                                                 Parties

       27.     Plaintiff is a citizen of Kings County, New York.

       28.     Defendant is a California nonprofit corporation with its principal place of business

in Sacramento, California.

       29.     In 2017 and/or 2018, plaintiff purchased one or more of the Products for personal

consumption, for no less than $2.99 per box, excluding tax, within this district and/or State.


                                                  4
Case 1:18-cv-05577-WFK-RER Document 1 Filed 10/05/18 Page 5 of 8 PageID #: 5



       30.   Plaintiff paid this premium because prior to purchase, plaintiff saw and relied on the

misleading representations.

                            New York General Business Law (“GBL”) §§ 349 & 350

       31.   Plaintiffs incorporates by references all preceding paragraphs.

       32.   Defendant’s acts, practices, advertising, labeling, packaging, representations and

omissions are not unique to the parties and have a broader impact on the public.

       33.   Plaintiff desired to purchase products which were as described by defendant –

predominantly almond-based ingredients.

       34.   Defendant’s representations are false, unfair, deceptive and misleading for the

reasons described herein.

       35.   The representations and omissions were relied on by plaintiff and class members,

who paid more than they would have otherwise, causing damages.

                                       Negligent Misrepresentation

       36.   Plaintiff incorporates by references all preceding paragraphs.

       37.   Defendant misrepresented the composition of the Products.

       38.   Defendant had a duty to disclose and/or provide a non-deceptive description of the

Products and knew or should have known same were false or misleading.

       39.   This duty is based, in part, on defendant’s position as the largest almond grower

cooperative in the world.

       40.   Defendant negligently misrepresented and/or negligently omitted material facts.

       41.   Plaintiff reasonably and justifiably relied on these negligent misrepresentations and

omissions, which served to induce and did induce, the purchase of the Products.

       42.   Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, thereby suffering damages.


                                                5
Case 1:18-cv-05577-WFK-RER Document 1 Filed 10/05/18 Page 6 of 8 PageID #: 6



              Breach of Express Warranty and Implied Warranty of Merchantability


       43.    Plaintiff incorporates by references all preceding paragraphs.

       44.    Defendant manufactures and sells products which contain almonds.

       45.    Defendant warranted to plaintiff and class members that the Products were composed

predominantly of almond-based ingredients, when this was not truthful and was misleading.

       46.    The Products did not conform to their affirmations of fact and promises, wholly due

to defendant’s actions.

       47.    Plaintiff and class members relied on defendant’s claims, paying more than they

would have otherwise.

                                                Fraud


       48.    Plaintiff incorporates by references all preceding paragraphs.

       49.    Defendant’s purpose was to mislead consumers who seek common foods (i.e.,

crackers) composed of non-common (i.e., almonds) ingredients.

       50.    Plaintiff and class members observed and relied on defendant’s claims, causing them

to pay more than they would have otherwise, entitling them to damages.

                                           Unjust Enrichment

       51.    Plaintiff incorporates by references all preceding paragraphs.

       52.    Defendant obtained benefits and monies because the Products were not as

represented, to the detriment and impoverishment of plaintiff and class members, who seek

restitution and disgorgement of such inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, plaintiffs pray for judgment:


                                                  6
Case 1:18-cv-05577-WFK-RER Document 1 Filed 10/05/18 Page 7 of 8 PageID #: 7



   1. Declaring this a proper class action, certifying plaintiff(s) as representative and the

      undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant(s) to correct

      such practices to comply with the law;

   3. Awarding monetary damages and interest, including treble and punitive damages, pursuant

      to the common law and GBL claims;

   4. Awarding costs and expenses, including reasonable fees for plaintiffs’ attorneys and

      experts; and

   5. Such other and further relief as the Court deems just and proper.

Dated: October 5, 2018
                                                              Respectfully submitted,

                                                              Sheehan & Associates, P.C.
                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan (SS-8533)
                                                              891 Northern Blvd., Suite 201
                                                              Great Neck, NY 11021
                                                              (516) 303-0552
                                                              spencer@spencersheehan.com

                                                              Levin-Epstein & Associates, P.C.
                                                              Joshua Levin-Epstein
                                                              1 Penn Plaza, Suite 2527
                                                              New York, NY 10119
                                                              (212) 792-0046
                                                              joshua@levinepstein.com

                                                              Paskowitz Law Firm, P.C.
                                                              Larry Paskowitz
                                                              208 East 51st Street, Suite 380
                                                              New York, NY 10022
                                                              (212) 685-0969
                                                              lpaskowitz@pasklaw.com




                                               7
Case 1:18-cv-05577-WFK-RER Document 1 Filed 10/05/18 Page 8 of 8 PageID #: 8




1:18-cv-05577
United States District Court
Eastern District of New York

Dakota Campbell-Clark individually and on behalf of all others similarly situated


                                        Plaintiffs


        - against -


Blue Diamond Growers

                                        Defendant(s)




                                      Complaint


                                   Sheehan & Associates, P.C.
                                   891 Northern Blvd., #201
                                     Great Neck, NY 11021
                                      Tel: (516) 303-0052
                                      Fax: (516) 234-7800



Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: October 5, 2018
                                                                        /s/ Spencer Sheehan
                                                                         Spencer Sheehan
